Citation Nr: 9906069	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  97-24 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
deafness (bilateral hearing loss) and, if so, whether all the 
evidence both old and new warrants the grant of service 
connection.

2.  Entitlement to an increased disability rating for chronic 
cluster headaches, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to 
October 1946.

The New York, New York, Department of Veterans Affairs (VA), 
Regional Office (RO) denied service connection for deafness 
(bilateral hearing loss) [hereinafter referred to as 
'bilateral HL'] by rating decision issued in April 1947.  The 
veteran was informed of the adverse determination, as well as 
his procedural and appellate rights, by letter from the VARO, 
dated April 30, 1947.  He did not initiate an appeal.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from a June 1997 determination of the St. Petersburg, 
Florida, VARO, which found that new and material evidence had 
not been presented to reopen the veteran's claim for service 
connection for deafness (bilateral HL).  The veteran filed a 
timely notice of disagreement, and was issued a statement of 
the case in July 1997.  The RO received his substantive 
appeal later that month.  The veteran then testified at a 
personal hearing before the Hearing Officer (HO) at the local 
VARO.  The HO, by supplemental statement of the case issued 
in October 1997, confirmed and continued the denial of the 
benefit sought.

The veteran's claim for an increased disability rating for 
chronic cluster headaches is the subject of the 'REMAND' 
appended to the end of this decision.



FINDINGS OF FACT

1.  The VARO last denied service connection for deafness 
(bilateral HL), by rating decision issued in April 1947.  The 
veteran was apprised of his procedural and appellate rights 
by letter from the VARO, dated April 30, 1947.  However, a 
notice of disagreement was not received within the one-year 
appeal period. 

2.  The evidence added to the record subsequent to the April 
1947 rating decision and pertaining to deafness (bilateral 
HL) include: VA and private treatment records, as well as the 
veteran's own statements and testimony at hearing on appeal.

3.  Evidence submitted since the April 1947 rating decision, 
when viewed in the context of the entire record, is 
cumulative and redundant and, therefore, does not bear 
directly and substantially upon the issue at hand.


CONCLUSIONS OF LAW

1.  The April 1947 RO decision denying service connection for 
deafness (bilateral HL) is final.  Veterans Regulation No. 
2(a), pt. II, par. III; VA Regulation 1008; effective from 
January 25, 1936, through December 31, 1957.

2.  Additional evidence received since the April 1947 rating 
decision is not new and material, and accordingly, the claim 
of service connection for deafness (bilateral HL) is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease 

contracted or an injury sustained during service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Under the appropriate laws and regulations, once a rating 
decision becomes final, a veteran's claim may not be reopened 
and reviewed unless new and material evidence is submitted by 
or on behalf of the veteran.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 20.1105 (1998).  New and material evidence 
is evidence which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
Additionally, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1991).

The U.S. Court of Appeal for the Federal Circuit (Federal) 
Circuit has also recently set forth new guidance regarding 
the adjudication of claims for service connection based on 
the submission of "new and material evidence."  In the case 
of Hodge v. West, 155 F.3rd 1356 (1998), the Federal Circuit 
held that in Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991), the United States Court of Veterans Appeals (Court) 
impermissibly ignored the definition of "material evidence" 
adopted by VA under 38 C.F.R. § 3.156(a) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(found under 38 U.S.C. § 5108) and, without sufficient 
justification or explanation, rewrote the statute to 
incorporate the definition of materiality from an altogether 
different government benefits scheme.  Pursuant to the 
holding in Hodge, the legal hurdle adopted in Colvin that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the legal 
standard that remains valid, 38 C.F.R. § 3.156(a), requires 
that in order for new evidence to be material, it must be 
"so significant that it must be considered in order to 
fairly decide the merits of the claim."



The Board further observes that the Court has provided 
instruction in determining which evidence is to be considered 
as newly presented for purposes of deciding whether to reopen 
a claim.  In Evans v. Brown, 9 Vet. App. 273 (1996), the 
Court explained that in order to reopen a previously and 
finally disallowed claim (whether decided by the Board or an 
RO), there must be new and material evidence presented or 
secured since the time that the claim was finally disallowed 
on any basis, not only since the time that the claim was last 
disallowed on the merits.

Applying the Court's instruction to the instant case, it is 
again noted that the veteran's deafness (bilateral HL) claim 
was last considered by the RO in an April 1947 rating 
decision.  Therefore, the Board's analysis of the evidence 
submitted for the purpose of reopening this claim must 
include a review of all of the evidence submitted subsequent 
to the April 1947 RO decision.

The evidence of record at the time that the RO considered 
this issue in the 1947 rating decision will be briefly 
summarized below.  The veteran's service medical records show 
that he had a normal clinical evaluation of the ears, with 
15/15 hearing acuity, on enlistment examination in October 
1944.  There was no mention of the presence of ear trauma or 
bleeding from the ears during his period of active duty 
service.  The veteran also had a normal clinical evaluation 
of the ears on separation examination in August 1946.  
Bilateral hearing acuity at that time was noted to be: 40/40 
on watch (tick) testing; 20/20 on coin click testing; and 
15/15 on both whispered and spoken voice testing.  The 
veteran was discharged from active duty in October 1946.

In conjunction with his various claims for service 
connection, the veteran was afforded VA examination in 
February and March 1947, at which time the veteran gave a 
history of a nose bleed and deafness during a submarine 
pressure lock in 1945 that cleared up in one month.  On ear, 
nose and throat (ENT) examination in March 1947, the auditory 
canals were normal, with no discharge from the external 

canal or middle ear.  There was no mastoidectomy scar.  The 
appearance of the right and left membrana tympani was also 
noted to be normal.  Ordinary conversation could be heard in 
either ear at 20 feet.  The diagnoses included a finding of 
normal ears-normal hearing.

Evidence submitted after the April 1947 rating decision, and 
pertaining to the veteran's claim of deafness (bilateral 
hearing loss), included personal hearing testimony of an 
unrelated issue.  During the hearing course, the veteran 
repeated that he had hearing problems (the right noted to be 
greater than the left) and nose bleed during submarine 
pressure tests in June 1945.  VA and private treatment 
records developed between 1947 and 1983 pertained to the 
veteran's service-connected headaches (formerly diagnosed as 
a nervous condition with headaches).  However, the veteran 
did mention the submarine incident on VA examination for his 
service-connected headaches in April 1983.  Treatment records 
developed by his private physicians between 1992 and 1996 
show that his ears were on occasion noted to be okay.  
Significantly, a June 1994 private treatment record shows 
that he gave a history of bleeding from the ears on during 
submarine training in 1945.  On examination, it was noted 
that even though the veteran is supposed to have decreased 
hearing, he could hear a whisper quite easily in either ear.  
On VA examination of the veteran's service-connected 
headaches, he gave a history of trauma and bleeding from his 
ears and nose during a submarine pressure test in 1945.  It 
was further noted that the veteran now has bilateral hearing 
aids. 

In conjunction with his present claim, the veteran testified 
at a personal hearing before the HO in October 1997.  The 
veteran stated that he did not even remember the submarine 
incident very well until he underwent hypnosis in the 1960's.  
He related that immediately after the incident he had 
bleeding from his nose and ears.  He stated that at the time 
of his separation, he was more concerned about his nervous 
condition and headaches than his hearing.  He related that he 
suffered no post-service acoustic trauma and, in fact, he 
avoided noise.  He stated that he began to notice trouble 
with his hearing in the early 1960's; his employer teased him 
by telling him to 'get the wax out of his ears' and his 
spouse complained about him 

playing the television louder than she could handle.  He 
noted that he had his hearing checked for the first time in 
the early 1980's, at the behest of his employer.  He noted 
that he began wearing hearing aids in 1994.

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  For the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered a disability when the auditory threshold in any 
of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of frequencies 500, 1,000, 2,000, 3,000 or 
4,000 hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1998).

Upon review of the record, the Board finds that the 
additional evidence presented is only cumulative.  The 
evidence previously of record did not establish that the 
veteran incurred or aggravated bilateral HL disability during 
service.  His August 1946 separation examination report shows 
a normal clinical evaluation of the ears, bilateral hearing 
acuity of: 40/40 on watch (tick) testing; 20/20 on coin click 
testing; and 15/15 on both whispered and spoken voice 
testing.  As such, the veteran's available SMRs do not show 
that a hearing impairment was incurred in or aggravated by 
service.  Rather, the first medical evidence of a hearing 
impairment is not shown until 1994, some 48 years after 
separation from service; this evidence likewise does not show 
that a hearing impairment was manifested during service.

Moreover, a nexus between the veteran's alleged in-service 
acoustic trauma and his post-service bilateral SNHL, to the 
exclusion of any intercurrent acoustic trauma, is not 
demonstrated by competent medical evidence.  In this regard, 
in the reopening context, a veteran's expressed belief as to 
service connection is not probative since he is not qualified 
to proffer an opinion as to the date of onset of disability; 
only a medical expert may do so.  Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  



The Board has also considered the additional statements and 
testimony as to the manifestation of the veteran's deafness 
(bilateral HL) in service and thereafter.  However, the Board 
notes that lay assertions of medical causation or etiology 
cannot serve as the predicate to reopen a claim under 38 
U.S.C.A. § 5108 (West 1991).  Just as the Board must point to 
a medical basis other than its own unsubstantiated opinion, 
Colvin at 175 (1991), the veteran cannot meet his burden of 
submitting probative evidence by relying upon lay statements 
as to medical matters which, under the Court's case law, lay 
observation is not competent.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  Therefore, although these statements and testimony 
represent evidence of continuity of symptomatology, they are 
not competent evidence of a nexus between the veteran's 
current disability and active duty service and are not 
sufficient to reopen his service connection claim.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).

As the foregoing explains the need for competent evidence 
demonstrating that his present bilateral HL had its inception 
in service, the Board views its discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim for service connection for 
this disability.  Graves v. Brown, 8 Vet. App. 522, 524 
(1996).  Finally, because the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine may not be applied in this case.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993). 


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for deafness 
(bilateral hearing loss), the benefit sought on appeal 
remains denied.



REMAND

A review of the evidentiary record reveals that the RO 
granted an increased rating, to 10 percent disabling, for 
chronic cluster headaches (formerly diagnosed as a nervous 
condition with headaches) by rating decision issued in April 
1997.  In May 1997, the RO received a detailed statement from 
the veteran in which he expressed his dissatisfaction with 
the disability rating assigned. 

Notwithstanding, the veteran was never issued a SOC or SSOC 
as to the compensation level of service-connected chronic 
cluster headaches.  Clearly additional procedural development 
is necessary.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 
(1995) (where there has been an initial RO adjudication of a 
claim and a NOD has been filed as its denial [in this case 
entitlement to a disability rating in excess of 10 percent], 
thereby initiating the appellate process, the claimant is 
entitled to a SOC, and the RO's failure to issue the same is 
a procedural development requiring remand).

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

The RO should develop for appellate 
purposes the veteran's claim of 
entitlement to an increased disability 
rating for chronic cluster headaches.  In 
this regard, the RO should review of the 
various arguments and contentions 
submitted by or on behalf of the veteran, 
and provide him and his representative 
with a statement of the case or 
supplemental statement of the case 
reflecting this "additional" issue.



The veteran and his representative must 
be, and hereby are, notified that a 
timely substantive appeal (VA Form 9) 
must be filed in order to perfect any 
appeal as to this issue, and without such 
the Board will not have jurisdiction.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals


 Department of Veterans Affairs

